PER CURIAM:
Claiment seeks $76.69 as the replacement cost of a tire for a 1979 Chevrolet pickup truck. The tire was damaged on September 11, 1982, as claimant was driving south on 1-79, leaving Monongalia County, West Virginia. Claimant struck a pothole on a bridge, which he *18testified was about two feet in diameter and three or four inches deep. Claimant said that he had travelled the highway a week before the incident and the pothole was not there.
The State is neither an insurer nor a guarantor of the safety of motorists on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). For the State to be found liable, it must first have had either actual or constructive notice of the defect and a reasonable amount of time to take corrective action. Since there was no evidence in this case that the State had notice of the defect, the claim must be denied.
Claim disallowed.